Vacated and Remanded and Memorandum Opinion filed November 30, 2006








Vacated and Remanded and Memorandum Opinion filed
November 30, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00358-CV
____________
 
DENNIS BECK, INDIVIDUALLY AND D/B/A 
LAW OFFICES OF DENNIS BECK, Appellants/Cross-Appellees
 
V.
 
ANNA HARRIS, Appellee/Cross-Appellant
 

 
On
Appeal from the 280th District Court 
Harris
County, Texas
Trial
Court Cause No. 04-33293
 

 
M E M O R A N D U M   O P I N I O N
This is a double appeal from a judgment signed January 25,
2006.  On May 18, 2006, this court
referred the case to mediation.  On
August 7, 2006, the parties notified this court that the case had not settled
in mediation, and the appeal was reinstated. 
On November 15, 2006, the parties filed a joint motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The parties requested that the trial court=s judgment be set aside and the cause
remanded for entry of a new judgment in accordance with the parties= settlement agreement.  The motion is granted.




Accordingly, we order the judgment below VACATED and
the cause REMANDED to the trial court for entry of a judgment in
accordance with the parties= settlement agreement.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 30, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.